The gist of the plaintiff's complaint in special ground one is that the newly discovered evidence relates to the verbal admission of the defendant after verdict and goes to show that the defendant had obtained a verdict wrongfully.
The plaintiff, however, pleaded as a matter of inducement and as merely introductory to the gist of the cause of his complaint (Hobbs v. Holliman, 74 Ga. App. 735, 41 S.E.2d 332), or in some respects explanatory of it, or the manner in which it originally took place, that the defendant had given a witness money to swear falsely and that the defendant had sworn falsely himself.
If there had been no admission by the defendant that the verdict had been wrongfully obtained, and the plaintiff had relied solely upon the fact that the verdict was obtained on the perjured testimony of the defendant's witness and the defendant himself, another question would be presented. To illustrate, suppose the defendant had not testified himself but had admitted after verdict that he had wrongfully obtained such a verdict in a manner other than by perjured testimony. In such a case, Code, § 110-706, *Page 177 
entitled "Judgments obtained by perjury," would not be applicable.
The defendant might have used any one of several means to obtain a judgment wrongfully. Merely because the defendant in the instant case obtained a judgment by the use of perjured testimony rather than by some other means does not change the gist of the plaintiff's complaint which is that the defendant admitted orally after verdict that he had obtained a judgment wrongfully.Collins v. Loyd, 31 Ga. 128 (2).
I am authorized to say that Gardner and Townsend, JJ., agree with this special concurrence.